 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    RANDALL BEASLEY,                                    Case No. 1:18-cv-00869-AWI-EPG-HC

12                   Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATION, DENYING
13           v.                                           PETITIONER’S MOTION TO STAY
                                                          WITHOUT PREJUDICE, AND DISMISSING
14    CHUCK KEETON,                                       PETITION FOR WRIT OF HABEAS
                                                          CORPUS WITH LEAVE TO AMEND
15                   Respondent.
                                                          (ECF No. 2)
16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254. On July 12, 2018, the Magistrate Judge issued Findings and Recommendation to

19 dismiss the petition for writ of habeas corpus with leave to amend. (ECF No. 6). This Findings
20 and Recommendation was served on Petitioner and contained notice that any objections were to

21 be filed within thirty (30) days of the date of service of that order. To date, Petitioner has filed no

22 objections, and the time for doing so has passed.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

24 a de novo review of the matter. Having carefully reviewed the entire file, the Court concludes

25 that the Findings and Recommendation is supported by the record and proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendation issued on July 12, 2018 (ECF No. 6) is

28                ADOPTED IN FULL;


                                                      1
 1        2. Petitioner’s motion to stay (ECF No. 2) is DENIED WITHOUT PREJUDICE to

 2           Petitioner renewing the motion to stay if Petitioner believes he can satisfy the Rhines

 3           v. Weber, 544 U.S. 269 (2005), standard with additional facts and evidence;

 4        3. The petition for writ of habeas corpus (ECF No. 1) is DISMISSED with leave to

 5           amend. Within SIXTY (60) days from the date of service of this order, Petitioner

 6           may file an amended petition for writ of habeas corpus that sets forth his exhausted

 7           claims for relief along with facts supporting each exhausted claim;

 8        4. The Clerk of Court is directed to send Petitioner blank § 2254 habeas forms; and

 9        5. If Petitioner fails to renew his motion to stay or file an amended petition, the instant

10           habeas action will be CLOSED.

11
     IT IS SO ORDERED.
12

13 Dated: October 2, 2018
                                              SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
